Citation Nr: 0805354	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant served on active duty from November 1974 to 
March 1975, and had active duty for training (ACDUTRA) in 
June 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision that denied 
service connection for residuals of a right ankle injury.  
The appellant timely appealed.

In November 2003, the appellant testified during a hearing 
before a former Veterans Law Judge at the RO.

In June 2004, the Board remanded the matter for additional 
development.

In December 2005, the Board duly notified the appellant that 
the Board no longer employed the Veterans Law Judge that 
conducted the November 2003 Board hearing and that he had the 
right to another Board hearing. 

In January 2006, the Board remanded the matter to afford the 
appellant another opportunity for a Board hearing.

In December 2007, the appellant testified during a 
videoconference hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In June 2004, the Board remanded this matter to arrange for 
the appellant to undergo VA examination to obtain medical 
information needed to resolve the claim on appeal.  Although 
a February 2005 VA examination was conducted and the examiner 
diagnosed "right ankle [osteoarthritis] (previous fracture) 
with moderate impairment secondary to pain and diminished 
range of motion, the examination report does not specifically 
address the etiology of any right ankle disability, as 
previously requested.  Under the circumstances, Stegall 
requires that this case be remanded for compliance with the 
prior remand.  

The Board notes that the October 2005 supplemental statement 
of the case (SSOC) cites an examiner's opinion that is not a 
part of, or associated with, the appellant's claims file.  

In this case, the appellant had hurt his right ankle while 
playing basketball during a period of active duty for 
training in June 1983.  Since then, the appellant has 
complained of pain and swelling of the right ankle; and X-
rays taken in November 2001 reveal a chip fracture of the tip 
of the right medial malleollus.

In addition, the appellant has testified that, following the 
injury during ACDUTRA, he received pain medication and a wrap 
for his ankle, and reportedly used crutches for approximately 
twelve days.

More recent medical evidence in the claims file shows an 
April 2005 impression of painful arthritis of the right 
midfoot, secondary to an old fracture of the talonavicular 
joint; and a March 2006 impression of post-traumatic 
degenerative arthritis of the right ankle.

Lastly, the appellant testified in December 2007 that he has 
used a cane for walking since 2002.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to obtain names 
and addresses of all medical care 
providers who treated the appellant for 
residuals of a right ankle injury since 
December 2007.  After securing the 
necessary release(s), obtain these 
records.

2.  Afford the appellant a VA examination 
to identify all current disability 
underlying the appellant's current 
complaints of right ankle pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service right ankle injury 
sustained while playing basketball in 
June 1983.  The examiner should provide a 
rationale for the opinions.

The appellant's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the appellant, and the 
examination report should note review of 
the file.

3.   If the appellant fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the appellant by 
the pertinent VA medical facility.  The 
appellant is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for residuals of a 
right ankle injury.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



